DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-13, in the reply filed on 07/07/2022 is acknowledged.
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.
Applicants further elect curcumin as specific PPAR modulator, TPGS as specific polymeric nanocarrier component, Solutol HS as specific additional component of polymeric nanocarrier and intranasal as specific delivery means. Claims 1-9 and 11-13 read on the elected species and are under examination; claim 10 does not read on the elected species and is withdrawn from consideration.

Claims 1-26 are pending; claims 1-9 and 11-13 are under examination.

Priority
	Acknowledge is made that this application is national stage of international patent application PCT/GB2019/051812, filed on 06/27/2019; which claims priority from UK patent application GB1810492.7, filed on 06/27/2018’

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 and 02/16/2021 is being considered by the examiner.

Claim Objections
Claims 4-9 and 11-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can not depend from any another multiple dependent claim 3.  See MPEP § 608.01(n).  Accordingly, the claims 4-9 and 11-13 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “PEGylated phospholipid derivatives “, and the claim also recites “such as DSPE-PEG, DSPS-PEG, PLGA-PEG, etc.” which is the narrower statement of the range/limitation. 
claim 2 recites the broad recitatio “poloxamers”, and the claim also recites “such as Lutrol F68, Lutrol F127 etc.” which is the narrower statement of the range/limitation. 
claim 2 recites the broad recitation “chitosan derivatives”, and the claim also recites “chitosan -PEG etc.”,  which is the narrower statement of the range/limitation. 
claim 3 recites the broad recitation “cationic lipids”, and the claim also recites “such as N-[l-(2,3-Dioleoyloxy)propyl]N, N,N-trimethylammonium methylsulfate (DOTAP), 18:1 DGS-NTA(Ni) [l,2-dioleoylsn-glycero-3-[(N-(5-amino-l-carboxypentyl)iminodiacetic acid)succinyl]”,  which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 2-3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3 cite parenthesis, and it is unclear if the subject matter contained within the parenthesis is further limiting or not. A parenthetical expression is simply a word or string of words which contains relevant yet non-essential information and are non-restrictive which means that the phrase may be removed from the sentence without changing the meaning of the sentence. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).
Claim 3 recites trademark ”Lutrol” and “Solutol”. MPEP 2173.05 (u), The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over xxx in view of Alonso Fernandez et al. (US20160038433).
   

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Alonso Fernandez et al. teaches a nanocapsule system suitable for the administration of active ingredients, comprising the combination of Solutol HS 15 (polyethylene glycol 15 hydroxystearate and TPGS (D-alpha-tocopherol polyethylene glycol 1000 succinate) as well as an active substance (claims 1-2, 5 and 10). In one working example, curcumin is active substance, and the man diameter for nanocapsule is from 188nm to 198nm (page 15, [0286-0288]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Alonso Fernandez et al. is that Alonso Fernandez et al. do not expressly teach all claimed invention in one embodiment. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-3, since Alonso Fernandez et al. teaches a nanocapsule system suitable for the administration of active ingredients, comprising the combination of Solutol HS 15 (polyethylene glycol 15 hydroxystearate and TPGS (D-alpha-tocopherol polyethylene glycol 1000 succinate) as well as an active substance; curcumin is active substance in one embodiment, it is obvious for one of ordinary skill in the art to prepare a nanocapsule system comprising Solutol HS 15,  TPGS and curcumin with reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613